DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-20 are pending in the application. No newly added claims are presented. Claims 5 has been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2015/0289669A1 hereinafter referred to as Reynolds in view of US Patent 7,661,165 hereinafter referred to as Piccinini further in view of US Patent Publication US2018/0110341A1 hereinafter referred to as Reynolds2. Reynolds discloses a mattress assembly 100, comprising: a viscoelastic thermally conductive infused polyurethane foam top layer 140; a multilayer composite structure 110 comprising a molded viscoelastic foam layer 12 comprises a plurality of inter connected parallelpipedal bodies 112 and is separated from, an adjacent parallelpipedal body by a notch 117 and a perforated viscoelastic foam layer 120 overlying the molded viscoelastic foam layer, wherein the molded .
Piccinini teaches a mattress assembly 1 comprising a molded foam layer 1, wherein the molded foam layer consists of a plurality of inter connected parallelpipedal bodies 2 wherein each parallelpipedal body includes a centrally located opening (see fig. 2) extending from a bottom planer surface to a top planer surface is separated from, an adjacent parallelpipedal body by a v-shaped notch 6 and a concave surface 5 at each corner 5 of the parallelpipedal body to define a secondary opening extending from the bottom planar surface to the top planar surface of the intersection between four adjacent corners of the adjustable parallelpipedal bodies. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the composite structure of Reynolds to be configured as taught by Piccinini to have a notch, corner and opening. For the purpose of improving airflow and ventilation in the mattress. Such a modification would yield expected results. 
Reynolds2 teaches a molded foam layer 250, wherein the molded foam layer comprises a plurality of inter connected parallelpipedal bodies 258 wherein each parallelpipedal body includes an centrally located opening 255, 257 extending from a bottom surface to a top surface and is separated from, a perforated viscoelastic foam layer 260, 280 overlying the molded viscoelastic foam 
Re-Claim 2
	Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the viscoelastic thermally conductive infused polyurethane foam top layer comprises carbon fiber infused viscoelastic polyurethane foam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the foam top layer to comprise carbon fiber infused viscoelastic polyurethane foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 3
	Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the viscoelastic thermally conductive infused polyurethane foam top layer further comprises a phase change material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the foam top layer to comprise a phase change material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 4
	Reynolds in view of Piccinini further in view of Reynolds2 discloses, 
a viscoelastic layer 280 intermediate the viscoelastic thermally conductive infused polyurethane foam top layer 270 and the composite 250. 

	Reynolds in view of Piccinini further in view of Reynolds2 discloses,
wherein each of the perforations in the perforated layer has a diameter that is a fraction of a diameter of the centrally located openings in the interconnected parallelpipedal bodies (see fig. 2A2).
Re-Claim 7, 12
	Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the notches extend from the top planar surface towards the bottom planar surface of the interconnected parallelpipedal-shaped bodies at about 75% of a thickness thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the notch to extend about 75% of a thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 8, 13
Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the notches extend from the top planar surface towards the bottom planar surface of the interconnected parallelpipedal-shaped bodies at about 50% of a thickness thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the notch to extend about 50% of a thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 9
	Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the notches extend from the top planar surface towards the bottom planar surface of the 
Reynolds in view of Piccinini further in view of Reynolds2,
Re-Claim 10
Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the diameter for each of the perforations in the perforated viscoelastic foam, layer is less than 50% of a diameter for each of the centrally located openings in the parallelpipedal-shaped foam bodies. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the perforations to have a diameter less than 50% of the diameter of the openings in the parallelpipedal-shaped from bodies, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 11
	Reynolds in view of Piccinini further in view of Reynolds2 discloses,
a molded foam layer for a mattress assembly consisting: a plurality of interconnected parallelpipedal-shaped foam bodies having a bottom planar surface and a top surface, wherein each parallelpipedal body includes a centrally located opening extending from a bottom planar surface to a top planar surface, and a concave surface at each corner of the parallelpipedal body to define a secondary opening extending from the bottom planar surface to the top planar surface at an intersection between four adjacent corners of the adjustable parallelpipedal bodies and is separated from each adjacent parallelpipedal body by a v-shaped notch partly 

Re-Claim 14
	Reynolds in view of Piccinini further in view of Reynolds2 discloses,
wherein the molded foam layer is a viscoelastic foam.
Re-Claim 15
Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the viscoelastic foam has a density of 1 pound per cubic foot (lb/ft3) to 5 lb/ft3, and a hardness within a range of 20 to 40 pounds-force.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the viscoelastic foam to be a foam with a density of 1 pound per cubic foot (lb/ft3) to 5 lb/ft3, and a hardness within a range of 20 to 40 pounds-force, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 16
	Reynolds in view of Piccinini further in view of Reynolds2 discloses, 
a mattress assembly consisting of a viscoelastic foam top layer comprising a plurality of thermally conductive particles therein, and a phase change material; a perforated viscoelastic foam layer; a molded foam layer comprising a plurality of interconnected parallelpipedal-shaped bodies having a bottom planar surface and a substantially planar top surface, 
wherein each parallelpipedal body includes a centrally located opening extending from a bottom planar surface to a top planar surface, and a concave surface at each corner of the parallelpipedal body to define a secondary opening extending from the bottom planar surface to 
Re-Claim 17
	Reynolds in view of Piccinini further in view of Reynolds2 discloses,
wherein the base core layer comprises a polyurethane foam.
Re-Claim 18
	Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the plurality of thermally conductive particles are selected from the group consisting of carbon, graphene, graphite, platinum, aluminum, gold, silver, silicon, copper, iron, nickel, stretched polyethylene nanofibers, and mixtures thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the material of the plurality of thermally conductive particles to be selected from a group consisting of carbon, graphene, graphite, platinum, aluminum, gold, silver, silicon, copper, iron, nickel, stretched polyethylene nanofibers, and mixtures thereof, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 19
	Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the plurality of thermally conductive 

Re-Claim 20
	Reynolds in view of Piccinini further in view of Reynolds2 discloses, 
wherein the molded foam layer is a viscoelastic foam.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piccinini. Piccinini discloses a molded foam layer 1 for a mattress assembly consisting: a plurality of interconnected parallelpipedal-shaped foam bodies 2 having a bottom planar surface and a top surface, wherein each parallelpipedal body includes a centrally located opening (see fig. 2) extending from a bottom planar surface to a top planar surface, and a concave surface 5 at each corner of the parallelpipedal body to define a secondary opening extending from the bottom planar surface to the top planar surface at an intersection between four adjacent corners of the adjustable parallelpipedal bodies and is separated from each adjacent parallelpipedal body by a v-shaped notch 6 partly extending from the top planar surface towards the bottom planar surface, the v-shaped notch extending between adjacent corners of the adjacent parallelpipedal bodies. 
Re-Claim 12

Re-Claim 13
Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the notches extend from the top planar surface towards the bottom planar surface of the interconnected parallelpipedal-shaped bodies at about 50% of a thickness thereof.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the notch to extend about 50% of a thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re-Claim 14
	Reynolds in view of Piccinini further in view of Reynolds2 discloses,
wherein the molded foam layer is a viscoelastic foam.
Re-Claim 15
Reynolds in view of Piccinini further in view of Reynolds2 discloses the claimed invention except for wherein the viscoelastic foam has a density of 1 pound per cubic foot (lb/ft3) to 5 lb/ft3, and a hardness within a range of 20 to 40 pounds-force.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the viscoelastic foam to be a foam with a density of 1 pound per cubic foot (lb/ft3) to 5 lb/ft3, and a .

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. Applicant argues that Piccinini does not meet the consisting of limitation because the mattress of Piccinini also discloses housing a coil spring 3 and is closed with a cover 10. Examiner respectfully disagrees, it is true Piccinini discloses a mattress with molded foam body layer 2 encompassing coil springs which are then covered with a cover 10. However, the foam bodies are separate from the coil springs and covers. The molded foam body layer does not consist of the spring 3 or cover 10. The molded form layer can be separated from the rest of the structures. As it can be seen in fig. 2 the cap is separable from the molded layer and as described in the specification the molded layer only encompasses the spring and is not formed with the spring. The spring 3 and cover 10 are utilized to form the mattress 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673